                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES EDWARD GRANT,

                                            JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                  18-cv-954-jdp
v.

CIRCUIT COURT FOR DANE COUNTY
and STEPHEN E. EHLKE,

      Defendants.




      IT IS ORDERED AND ADJUDGED that judgment is entered in favor

defendants dismissing this case.

           /s/                                       11/26/2018

           Peter Oppeneer, Clerk of Court                   Date
